PER CURIAM.
Defendant appeals from an order revoking his probation. The trial court in its written order found defendant to have violated his probation by leaving his residence without his supervisor’s knowledge and consent and by failing to file monthly reports and failing to pay his costs of monthly supervision. The State concedes that the latter finding regarding costs of supervision is erroneous because at the revocation hearing the court orally found defendant guilty of the first two violations only. The revocation of probation based upon a change of residence without the supervisor’s knowledge or consent and upon failing to file monthly reports is affirmed. The revocation based upon the alleged failure to pay costs of supervision is reversed, and that portion of the order only is vacated.
AFFIRMED IN PART; REVERSED IN PART.
LETTS, C. J., and BERANEK and GLICKSTEIN, JJ., concur.